FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 JOSE ANTONIO CORNEJO-                            No. 13-72185
 VILLAGRANA,
                                Petitioner,        Agency No.
                                                  A079-648-998
                     v.

 JEFFERSON B. SESSIONS III, Attorney                 ORDER
 General,
                        Respondent.

                       Filed May 30, 2018

 Before: Andrew J. Kleinfeld and Kim McLane Wardlaw,
     Circuit Judges, and Rosanna Malouf Peterson, *
                      District Judge.


                             ORDER

    Petitioner’s petition for panel rehearing is GRANTED
and the opinion filed September 14, 2017 is
WITHDRAWN. The petition for rehearing en banc is
denied as moot. Submission is vacated pending further order
of the court.

    IT IS SO ORDERED.

    *
      The Honorable Rosanna Malouf Peterson, United States District
Judge for the Eastern District of Washington, sitting by designation.